December 30, 2014




                                 JUDGMENT

                 The Fourteenth Court of Appeals
    CINDY DO, INDIVIDUALLY A/N/F DAVID DO, A MINOR, Appellant

NO. 14-13-00848-CV                          V.

                           MINH NGUY, Appellee
                     ________________________________

      This cause, an appeal from the judgment in favor of appellee, Minh Nguy,
signed September 16, 2013, was heard on the transcript of the record. We have
inspected the record and find no error in the judgment. We order the judgment of
the court below AFFIRMED.

       We order appellant, Cindy Do, Individually a/n/f David Do, a Minor, to pay
all costs incurred in this appeal.

      We further order this decision certified below for observance.